DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 13 May 2022.
Claims 1, 8, 15, have been amended and are hereby entered.
Claims 6, 13, 20 have been canceled. 
Claims 2-5, 9-12, 16-19 were previously canceled.
Claims 1, 7-8, 14-15, are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medical activity detector" multiple times, the first occurrence being at lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting this to refer to a part of the medical device (as described in Claim 8). 
Claim 7 inherits the deficiencies of parent Claim 1 and is subsequently rejected. 
Claim 15 recites the limitation "the medical activity detector" multiple times, the first occurrence being at lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this to refer to a part of the medical device (as described in Claim 8).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a computer-implemented method (claims 1, 7), a computer system (claims 8, 14), and article of manufacture (claims 15) (Step 1: yes).  
These steps of Claims 1, 8, and 15, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activities.  For example, but for the “computer implemented method” language of Claim 1, the “computer memory to store program code”; “a processor to execute the program code”; “a medical device comprising”, and “a medical activity detector that executes program code” language of Claim 8, and the “article of manufacture including a non-transitory computer readable storage medium to tangibly store instructions, which when executed by a computer, cause the computer to” language of Claim 15, automatically detecting a state change of a medical device based on a motion of the medical device, wherein the state change is from a first state to a second state, under its broadest reasonable interpretation, involves an individual observing a medical device to determine when the device changes from the open to closed position or vice versa.  Similarly, determining whether a state change processor is within a range of the medical device in the context of this claim encompasses an individual observing/measuring the distance between a state change processor and medical device, and making a decision if they are in a certain range.  Similarly, the limitation of upon determining that the state change processor is within the range of the medical device, sending the state change information to the state change processor, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components. The broadest reasonable interpretation of this limitation includes an individual determining that two devices are within range of each other, and then interacting with a computer to send particular information to the state change processor.  The limitation determining that a medical device is in an idle state when the switch is not open, under its broadest reasonable interpretation, is a limitation that encompasses an individual making a decision about the state of a device based on whether the switch is open.  The limitation determine a motion of a switch when the state change from the first state to the second state is detected is a limitation that, under its broadest reasonable interpretation, encompasses an individual observing or measuring a motion of a switch.  The limitation send a proactive notification…when the state change processor does not receive a state change communication from the medical activity detector at a predetermined time, under its broadest reasonable interpretation in the context of this claim, encompasses an individual using a computer to send a notification to a patient/caregiver when a state change communication is not received at a specific time.  The limitation send a notification with the state change processor to the patient or a caretaker reminding of a missed dosage, under its broadest reasonable interpretation in the context of this claim, involves an individual using a computer to send a message to a patient/caregiver to inform them of a missed dosage. The limitation sending a notification to the medical activity detector when a state change message is not received at a pre-determined time slot, under its broadest reasonable interpretation, is understood to be an individual using a computer to send a notification when they have not received a state change message at a particular time. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual observing a medical device to detect when the state changes (e.g., from closed to open), making a determination about the proximity of two devices, interacting with a computer to send information when it is determined that the two devices are in range of each other, reminding a patient/caregiver to take a missed dose if a notification was not received that the dosage was taken.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as Claim 7 and 14, reciting particular aspects of dispensing medication from a medication container coupled to a medical device, which involves an individual manually removing/pouring medication from a medication container coupled to a medical device.).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, computer program to store program code, processor to execute the program code, and non-transitory computer readable storage medium  amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [ 0021 ], which discloses the computing device (state change processor) may be a smart phone, tablet, laptop, PC or any portable electronic device; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “recording and storing an event (state change) in memory, when the medical activity detector and the state change processor are outside the communication range and receiving recorded and stored state change message from the medical activity detector when the communication is established” amounts to mere data gathering; “wherein a feedback is provided to a user through visual, auditory or tactile feedbacks, to provide an interaction with the user” amounts to insignificant application; see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “wherein the state change processor monitors medical adherence”; “wherein the medical activity detector includes a unique serial number to identify the medical activity detector and a medicine included in a medicine container”; “wherein the IMU is an electronic device that measures and reports a body/objects specific force, angular rate and magnetic field surrounding the body, using a combination of accelerometers, gyroscopes and magnetometers”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, 14, 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a computer-implemented method, computer memory to store program code, processor to execute program code, and non-transitory computer readable storage medium; receiving recorded and stored state change message from the medical activity detector when the communication is established; providing a feedback to a user through visual, auditory or tactile means;  e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); recording and storing an event in memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, claims 7, 14, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of recording and storing an event in memory when the medical activity detector and the state change processor are outside the communication range and receiving recorded and stored state change message from the medical activity detector when the communication is established was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, this is a well-understood, routine, and conventional element in the field of computerized healthcare and particularly in medication dispensing devices, see Mehrotra reference at Para. [0020]- [0022]; see French reference at Para. [0034].  The additional element of providing feedback to a user through visual, auditory or tactile means was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, this is a well-understood, routine, and conventional element in the field of computerized healthcare and particularly in medication dispensing devices, see Mehrotra reference at Para. [0127]; see French reference at Para. [0041]. The additional element of ”wherein the IMU is an electronic device that measures and reports a body/objects specific force, angular rate and magnetic field surrounding the body, using a combination of accelerometers, gyroscopes and magnetometers” was considered generally linking. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, this is a well-understood, routine, and conventional element in the field of computerized healthcare and particularly in medication dispensing devices, see Searle reference at Para. [0111]; see Ajaelo reference at Para. [0107].  Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).  As such the claim is not patent eligible. 
Dependent claims 7, 14, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1, 7-8, 14-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al (US Publication 20180228696A1) in view of Mehrotra et al (US Publication 20160212389A1), further in view of MicroStrain Inertial Sensors website (hereinafter “MicroStrain”), further in view of in view of Van Sickle et al (US Publication 20160256639A1), further in view of Valentine (US Publication 20210319872A1). 

Regarding Claim 1, Rawal discloses:
A computer implemented method comprising instructions stored on a non-transitory computer readable storage medium and executed on a hardware processor in a system comprising the hardware processor and a memory to auto detect medical adherence through one or more algorithms or applications, the method comprising steps of: ([0121] “Embodiments of the subject matter and the functional operations described in this specification can be implemented in one or more of the following: digital electronic circuitry; tangibly-embodied computer software or firmware; computer hardware, including the structures disclosed in this specification and their structural equivalents; and combinations thereof. Such embodiments can be implemented as one or more modules of computer program instructions encoded on a tangible non-transitory program carrier for execution by, or to control the operation of, data processing apparatus (i.e., one or more computer programs)…And the computer storage medium can be one or more of: a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, and combinations thereof”; see also [0122]-[0125]; [0060]-[0062] disclose detecting medical adherence via algorithm). 
automatically detecting a state change of a medical device based on a motion of the medical device, wherein the state change is from a first state to a second state ([0009] a device is provided that can be attached (e.g., permanently or removably adhered) to a conventional container with a lid, e.g., a pill bottle, and can detect when the container has been opened”; [0011] “a system and method for detecting the opening of a container and reporting adherence to a regimen is provided. An attachable device may be attached to a container, such as a pill bottle. The attachable device detects when the container is opened”; [0056] “The detection module 220 may comprise a sensor or other device that detects when the lid or cap of the medication container is removed”; “As an additional alternative, a motion sensor, e.g., an accelerometer or a gyroscope, may be configured to detect the “push and twist” motion necessary to remove the lid”); 
determining whether a state change processor is within a range of the medical device, wherein the state change processor monitors medical adherence ([0040] “At each attempt to connect, the attachable device attempts to detect the user device, and, if the user device is detected, sends the activity information to the user device” – e.g., if attachable device is able to detect the user device, it is within a range of the user device; where [0035] discloses “The user device may comprise any device capable of performing the functions described herein, e.g., a smart phone, table, smart watch, pager, personal digital assistants (PDAs), personal computer, etc.”);
upon determining that the state change processor is within the range of the medical device, sending the state change information to the state change processor.  ([0040] “The attachable device may be configured to attempt to send activity information to the user device periodically…At each attempt to connect, the attachable device attempts to detect the user device, and, if the user device is detected, sends the activity information to the user device” where [0033] discloses ““activity information” includes, but is not limited to: type of activity, e.g., medication dose taken (also referred to herein as a dosing event), and [0036] discloses “The attachable device(s) 105 are adapted to detect certain activities, such as when the container 110 is opened” – e.g., a state change). 
storing a change data in real time when the medical activity detector and the state change processor are within a communication range ([0055] “The communication module 210 may comprise a wireless communications circuit, such as BLE, NFC, RFID, ZIGBEE, WiFi, or cellular link (e.g., CDMA or GSM). The communication module may be employed to send and/or receive real-time or stored information, such as activity information and/or notification information to/from the user device 130 via BLE or other communications protocols”; BLE, NFC, WiFi are used for communication within a particular communication range; [0059] “The attachable device is configured to store activity information in memory 260 when certain events happen. For example, when the detection module 220 detects that the lid of the medication container has been removed, the time and date of the opening of the container is stored”; [0061] “If the user device is detected, the attachable device sends all activity data to the user device”); 
send a proactive notification with the state change processor to a patient or a caretaker when the state change processor does not receive a state change communication from the medical activity detector at a predetermined time (Abstract, “The sensor module includes audio and/or visual transducers that notify the user to take the medication at the scheduled times”; [0057] “The reminder module 230 is configured to remind the user to take the required medication or to perform other required tasks at the scheduled times”; [0032] “In addition, “notification preferences” and “notification information” may include a window of time prior to the scheduled dose during which the user may take the dose without the notification sounding at the scheduled time of the dose. For example, if a dose of medication is scheduled for 8:00 am, and the before dosage window (as this setting may be called) is set for 15 min, the user may take the dose between 7:45 am and 8:00 am without the notification sounding at 8:00 am” – Abstract, [0032], and [0057] when taken together imply that if state change (opening container/taking medication) is not observed by predetermined time of 8am, patient is notified to take dose which reads on “proactive notification” when the processor does not receive a state change communication by a predetermined time). 
3send a notification with the state change processor to the patient or a caretaker reminding of a missed dosage ([0010] “one or more notifications may be provided to a user or a user's medical provider when the user has taken the scheduled dose, or when the user has missed the scheduled dose”). 
	send a notification to the medical activity detector when a state change message is not received at a pre-determined time slot ([0036] “The attachable device(s) 105 are adapted to detect certain activities, such as…when a dose of medication is missed (e.g., when the cap is not removed when a dose is due). When a device detects such an activity, information regarding the activity is stored in the device and/or transmitted to the user device 130”; [0032] discloses a scheduled time frame for which a dose of medication may be due)
	and wherein a feedback is provided to a user through visual, auditory or tactile feedbacks, to provide an interaction with the user ([0127] “To provide for interaction with a user, embodiments may be implemented on a computer having any type of display device for displaying information to a user…Moreover, feedback may be provided to the user via any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback”). 
	Rawal does not disclose the following, but Mehrotra, which is directed to a system and method for tracking contents in a medicine container, teaches the following: 
determining a motion of a switch when the state change from the first state to the second state is detected, wherein the motion detection is based on the state change of an inertial measurement unit (IMU) ([0010] “FIG. 2 is a block diagram of example circuit components 108 for tracking the contents 110 of the container 100. The circuit components 108 can include…an inertial measurement unit 214 as well as other peripherals, etc. The inertial measurement unit 214 can include an accelerometer and a gyroscope, etc.”
recording and storing an event (state change) in memory, when the medical activity detector and the state change processor are outside the communication range and receiving recorded and stored state change message from the medical activity detector, when the communication is established (see [0020]-[0022], specifically, [0020] teaches that captured information is forwarded when a connection between the dispensing container and backend is established (“When the container 100A-N is opened and closed, and a picture is taken and the weight measured, the image and weight information are ready for processing. When the container 100A-N is able to establish a connection with the backend 302, then the captured information can be forwarded and further analyzed at the backend 302”; [0021] teaches that information is stored if a connection cannot be established, information is stored until the connection is established, “If a connection cannot be established, the image and weight information, along with a timestamp, is buffered on the container 100A-N until a connection is established”)
Rawal teaches a system of detecting a state change of a medical device based on motion, determining whether the device is within range of a state change processor, and upon determining the device is within range of the state change processor, sending the state change information to the state change processor.  Rawal discloses using motion to detect a state change at [0056] “As an additional alternative, a motion sensor, e.g., an accelerometer or a gyroscope, may be configured to detect the “push and twist” motion necessary to remove the lid, but does not teach that motion detection is based on the state change of an inertial measurement unit (IMU).  Mehrotra does teach using IMU in a system for tracking medication compliance.    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Rawal with Mehrotra to incorporate IMU to detect motion, so that the position information from the IMU can be processed to determine the position of a component (Mehrotra [0011]), and to record and store data when the two devices are outside a communication range and receive the stored data when communication is established, with the motivation of making the container portable since it would not require continuous communication with a home base (Mehrotra [0007]).  
	Rawal/Mehrotra do not explicitly disclose the following, but 	MicroStrain, which is directed to the sale of inertial sensors such as IMU’s, does teach the following: 
	wherein the IMU is an electronic device that measures and reports a body/objects specific force, angular rate and magnetic field surrounding the body, using a combination of accelerometers, gyroscopes and magnetometers (Bottom of page in blue box, “An inertial measurement unit (IMU) is an electronic device that measures and reports a body’s specific force, angular rate, and sometimes its magnetic field, using a combination of accelerometers, gyroscopes, and magnetometers”).
	Mehrotra teaches use of an inertial measurement unit (at [0010]) and states that “The inertial measurement unit 214 can include an accelerometer and a gyroscope, etc.” (at [0010]) but does not provide further description of the structure/measurement capabilities of the IMU.  MicroStrain teaches that an IMU is an electronic device that measures and reports a body’s specific force, angular rate, and sometimes the magnetic field, using a combination of accelerometers, gyroscopes, and magnetometers.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of MicroStrain with teaching of Mehrotra since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the specific details of the structure and measurement capabilities of the IMU device of the MicroStrain reference for the IMU with undisclosed structure/measurement capabilities of the Mehrotra reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Rawal/Mehrotra/MicroStrain do not teach the following, but Van Sickle, which is directed to monitoring usage of a medicament dispenser, does teach:
determining that a medical device is in an idle state when the switch is not open ([0052] “The device begins in “Sleep Mode 1” (state 501) where the controller believes that the device cover is closed…When the acceleration exceeds a threshold, the system moves into a “waiting to open” state (state 503). In this state, the accelerometer and the IR sensor module are both turned on and the cover is closed. If the system times-out before movement of the cover is detected, it returns to “Sleep Mode 1” (state 501)”; [0045] teaches the use of a switch, “Although the examples described herein include an IR sensor module, some alternative constructions will include other sensor mechanisms to determine whether a dispenser is opened or closed. For example, a mechanical switch or magnetic detection can be used to detect rotation of the dispenser body”). 
	Rawal/Mehrotra/MicroStrain teach a system of detecting a state change of a medical device based on motion, determining whether the device is within range of a state change processor, and upon determining the device is within range of the state change processor, sending the state change information to the state change processor, but does not teach determining that a medical device is in an idle state when the switch is not open.  Van Sickle teaches a medication dispensing device which operates in various states of enabled and disabled components that change when the device is being used, including “sleep mode” (e.g., idle) states.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rawal/Mehrotra/MicroStrain with the teachings of Van Sickle, so that the device can disable certain features when not in use in order to conserve power (Van Sickle [0052]).  
	Rawal/Mehrotra/MicroStrain/Van Sickle do not explicitly teach the following, but Valentine, which is directed to a drug dispensing system, does teach the following: 
	wherein the medical activity detector includes a unique serial number to identify the medical activity detector and a medicine included in a medicine container ([0054] “The novel Drug Specific and Patient Tailored App, which can be operated from a standalone drug dispensing device and/or interface device (smartphone, tablet and/or computer, etc.) with Bluetooth, Wi-Fi, and/or Internet communication capabilities, reads and aggregates… (v) the drug cassette's unique serial number, (vi) the dispensing device's unique serial number”.  Examiner is interpreting “the medical activity detector” to be a part of the dispensing device and as such, the reference reads on the broadest reasonable interpretation of the claim language).  
	Rawal/Mehrotra/MicroStrain/Van Sickle teach a system of detecting a state change of a medical device based on motion, determining whether the device is within range of a state change processor, and upon determining the device is within range of the state change processor, sending the state change information to the state change processor, and determining that a medical device is in an idle state when the switch is not open, but do not teach the medical activity detector includes a unique serial number to identify the medical activity detector and a medicine included in a medicine container. Valentine teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rawal/Mehrotra/MicroStrain/Van Sickle with these teachings of Valentine, so that the medical activity detector includes a unique serial number to identify the medical activity detector and a medicine included in a medicine container, with the motivation of using the serial number as a unique number for identification, tracking and/or inventory purposes (Valentine [0184]). 

Regarding Claim 8, Rawal/Mehrotra/MicroStrain/Van Sickle/Valentine teach the limitations of Claim 1. Claim 8 contains limitations that are the same as, or substantially similar to, Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 8. The only differences are the following elements of Claim 8, which are also disclosed by Rawal: 
a computer memory to store program code ([0054] “The memory may store executable code or instructions for one or more applications);
a processor to execute the program code ([0054] When an application is requested to be executed, the processor retrieves corresponding executable code and/or data from the memory and executes it”; a medical device comprising: a medical activity detector that executes program code to ([0016] “Another embodiment comprises a device removably attachable to a medication container comprising a processor and a memory storing instructions that when executed by the processor causes the processor to perform operations comprising… receiving a signal indicating the user has opened the medication container”). 

Regarding Claim 15, Rawal/Mehrotra/MicroStrain/Van Sickle/Valentine teach the limitations of Claim 1. Claim 15 contains limitations that are the same as, or substantially similar to, Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 15. The only difference is the following elements of Claim 15, which are also disclosed by Rawal: 
An article of manufacture including a non-transitory computer readable storage medium stored with instructions, which when executed by a hardware processor in computer, to cause the computer to run one or more applications or algorithms and configured for detecting medical adherence, and the computer is configured for ([0121] “Such embodiments can be implemented as one or more modules of computer program instructions encoded on a tangible non-transitory program carrier for execution by, or to control the operation of, data processing apparatus (i.e., one or more computer programs)”). 

Regarding Claims 7 and 14, Rawal/Mehrotra/MicroStrain/Van Sickle/Valentine teach the limitations of Claims 1 and 8, respectively.  Rawal further discloses dispensing medicine from a medicine container coupled to the medical device, wherein the dispensing of the medicine is via opening the medical device ([0011] “a system and method for detecting the opening of a container and reporting adherence to a regimen is provided. An attachable device may be attached to a container, such as a pill bottle. The attachable device detects when the container is opened, and sends a message to a user device. The user device records this in a log, indicating that the user has taken a dose of the medication contained in the container at the time the container was opened”; [0036] “The attachable device(s) 105 are adapted to detect certain activities, such as when the container 110 is opened…When a device detects such an activity, information regarding the activity is stored in the device and/or transmitted to the user device 130”; [0039] “If the user takes the medication as prompted, the attachable device 105 stores this activity in internal storage”).

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On pages 14-15, Applicant summarizes rejections in FOA and summarizes amendments made to claims, asserting “the claims are amended to disclose the statutorily patentable subject matter”.   
	Applicant cites to amendments to Claims 1, 8 and 15 which “recite a computer implemented method, a computer system and article of manufacture stored with instructions that are run on a computer to detect medical adherence through one or more
applications thereby indicating that the process is executed automatically by a
computing system using unique and novel algorithms without any human
interference”.  	Examiner notes that per MPEP 2106.05(a), “mere automation of manual processes” does not automatically confer subject matter eligibility.  
	Applicant offers no specific arguments other than to state that the claims have been amended to disclose “statutorily patentable matter” and that a valid rejection of the claims being directed to a judicial exception is not well supported and does not exist.  
	Examiner respectfully disagrees. For full analysis of the independent claims as amended, see above 101 section.  With respect to the amendments, Examiner directs Applicant to MPEP 2106, which provides various examples of how claims that incorporate a computer or computer components can still be directed to an abstract idea.  The instant claims, as amended, merely contain instructions to apply an exception using a computer, see MPEP 2106.05(f).  
	For these reasons, the 101 rejection is maintained. The 101 section above has been updated to reflect amended claim language. 

103 Rejections
	Applicant’s remarks have been considered but are not persuasive.  On pages 15-19, Applicant summarizes previous 103 rejections and summarizes the features of amended claims 1, 8, 15, asserting “these limitations of the amended claims 1, 8, 15 are not taught by Rawal, even in view of Van Sickle and Mehrotra”.  New grounds of rejection have been necessitated by Applicant’s amendments; new citations to relevant portions of Rawal (which teach sending a notification to the medical activity detector when a state change message is not received at a pre-determined time slot and wherein a feedback is provided to a user through visual, auditory or tactile feedbacks to provide an interaction with the user) have been applied.  Examiner has cited to relevant portions of all references in 103 section above and has provided motivations for obviousness to combine.
	The 103 rejections are maintained. 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Publication 20160239635A1, which is directed to monitoring adherence to a medication regimen using a sensor.
US Publication 20170296285A1, which is directed to an electronic medicament device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619